                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

MICHAEL GLASGO,
                                                   CASE NO. 8:19-CV-00097-VMS-AAS
       Plaintiff,

v.

UBER TECHNOLOGIES, INC.,

      Defendant.
_________________________________/

              PLAINTIFF’S RESPONSE IN OPPOSITION TO
               DEFNDANT UBER TECHNOLOGIES, INC.’S
         MOTION TO DISMISS, TRANSFER, OR STAY THE ACTION

       Plaintiff, Michael Glasgo (“Plaintiff”), hereby responds in opposition to

Defendant, Uber Technologies, Inc.’s (“Defendant” or “Uber”), motion to dismiss this

case under the first-to-file rule. [ECF No. 16]. The first-to-file rule is completely

discretionary, would be misapplied here, and, in any event, Uber cannot demonstrate

that, under Fed. R. Civ. P. 1404(a), transfer of this case to the Northern District of

California is in the interest of justice, or will be more convenient to the parties and

witnesses than the Middle District of Florida.

                     INTRODUCTION AND BACKGROUND
       Defendant’s motion is predicated on two different legal theories: the first-to-file
rule, or alternatively; 28 U.S.C. § 1404(a).

       The first-to-file rule provides that, “[w]here two actions involving overlapping

issues and parties are pending in two federal courts, there is a strong presumption across

the federal circuits that favors the forum of the first-filed suit.” Manuel v. Convergys

Corp., 430 F.3d 1132, 1135 (11th Cir. 2005). “The primary purpose of the rule is to

conserve judicial resources and avoid conflicting rulings.” Allstate Ins. Co. v. Clohessy,

9 F. Supp. 2d 1314, 1316 (M.D. Fla. 1998).




                                               1
       In the alternative to a dismissal based on the first-to-file rule, Defendant moves

for transfer of venue pursuant to 28 U.S.C. § 1404(a). Section 1404(a) provides that

“[f]or the convenience of parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division where it might have been

brought.” The primary purpose of § 1404(a) is avoiding unnecessary inconvenience to

the litigants, witnesses, and the public and to conserve time, energy and money. Tampa

Bay Storm, Inc. v. Arena Football League, Inc., 932 F. Supp. 281, 282 (M.D. Fla. 1996).

       The consolidated class action pending in the Northern District of California, In

re Uber Text Messaging, No. 4:18-cv-02931-HSG (N.D. Cal., Filed May 18, 2018),

began as Lucius Manning v Uber Technologies, Inc. The complaint sought to certify a

class consisting of, among others, person who were sent a “Uber Code” text message

by or on behalf of Uber, using an automatic telephone dialing system, and from whom

Uber did not have the requisite consent.

       Manning was soon followed by Carla Vario v. Uber Technologies, Inc., No.

4:18-cv-03829-HSG (N.D. Cal., Filed June 27, 2018) and Shelton Bollinger v. Uber

Technologies, Inc., Case No. 4:18-cv-04538-HSG (N.D. Cal., Filed July 26, 2018).

These three cases were consolidated into In re Uber Text Messaging on Sept. 27, 2018.

On October 4, 2018, a consolidated complaint was filed on behalf of plaintiffs Lucius
Manning, Carla Vario, Wanda Rogers, Andrew Katzman, and Christopher Ziers.1

       On November 1, 2018, Uber Technologies, Inc. filed a Motion to Compel

Arbitration as to Lucius Manning, Andrew Katzman, and Carla Vario, and to Stay the

Action, including Wanda Rogers's and Christopher Ziers's claims. On November 9,

2018, Plaintiffs Lucius Manning, Andrew Katzman, and Carla Vario voluntarily

dismissed their claims against Defendant Uber Technologies, Inc. without prejudice .

       That same day, remaining Plaintiffs Wanda Rogers and Christopher Ziers filed

1
 Shelton Bollinger did not join in the consolidated complaint and voluntarily dismissed
his claims against Uber Technologies, Inc. without prejudice.
                                             2
their response to Uber’s motion to compel arbitration, pointing out that “Defendant’s

Motion to Stay should be denied as moot. The Plaintiffs in this action who were

potentially subject to Uber’s supposed arbitration provision have voluntarily dismissed

their claims.” Rather than dismissing its motion, Uber doubled-down, alleging for the

first time that Plaintiff Ziers may have created an Uber account, allegedly making him

subject to arbitration as well, and stating further: “Uber therefore intends to file a

motion to compel against Ziers and is meeting and conferring with Plaintiffs’ counsel

about that motion.” As promised, on December 17, 2018, Uber filed its Motion to

Compel Arbitration as to Plaintiff Christopher Ziers and to Stay the Action, Including

Wanda Rogers's Claims. As of this date, that motion remains pending, with no

resolution in sight.

       In sum, after 10 months of litigation, In re Uber Technologies has been pared

down to only two plaintiffs—neither of whom reside in the Northern District of

California. While one claim may potentially be subject to arbitration, the other’s claim

is mired in the unrelated motion practice; and Uber has yet to substantively respond to

the complaint.

       On the other hand, the instant case, filed on January 12, 2019, is on a fast-track

to resolution. A scheduling order is already in place; Uber has filed an answer to the
complaint; Plaintiff has already subpoenaed his cellular carrier, and mediation is

already set for April 24, 2019. And, unlike In re Uber Text Messaging, there is no issue

of arbitration.

       Transfer of this action for consolidation into In re Uber Text Messaging, will do

anything but serve the convenience of the parties or the interest of justice. In fact, it

does just the opposite and would be highly prejudicial; In re Uber Technologies has

become a black hole, which has already sucked in Plaintiffs Ziers and Rogers, and now

has its sights set on Plaintiff Glasgo. The facts present in this case are the antithesis of



                                             3
those required to support a § 1404(a) transfer. Uber’s motion should be denied in its

entirety and this case should be permitted to proceed in the Middle District of Florida.

                                       ARGUMENT

       A.      THE FIRST-TO-FILE RULE IS DISCRETIONARY AND
               SHOULD NOT BE APPLIED HERE.

       1.      Legal Standard
       The so-called “first-filed rule” provides that “where two actions involving

overlapping issues and parties are pending in two federal courts, there is a strong

presumption across the federal circuits that favors the forum of the first-filed suit.”

Manuel v. Convergys Corp., 430 F.3d 1132, 1136 (11th Cir. 2005). The result of this

presumption is that “the party objecting to jurisdiction in the first-filed forum carry the

burden of proving ‘compelling circumstances’ to warrant an exception to the first-filed

rule.” Id. The first-filed rule should not be applied too rigidly or mechanically and a

District Court may in its discretion decline to follow the first-filed rule if following it

would frustrate rather than further these purposes. See Alltrade, Inc. v. Uniweld

Products, Inc., 946 F.2d 622, 628 (9th Cir. 1991) (emphasis added).

       2.      The First-Filed Rule Should Not Be Applied Here.

       Uber hopes to transfer this action to the Northern District of California by

invoking the first-filed rule, pursuant to which “[i]n absence of compelling
circumstances, the court initially seized of a controversy should be the one to decide

the case.” Merrill Lynch, Pierce, Fenner & Smith, Inc. v. Haydn, 675 F.2d 1169, 1174

(11th Cir.1982). Uber’s position is that because In re Uber Text Messaging (a mere

shell of its former self) predates the instant action, this Court should apply the first-

filed rule and either dismiss this case or transfer it to the Northern District of California.

       The flaw in this argument is that the first-filed rule is not an absolute,

mandatory, inflexible requirement. Rather, courts have routinely cautioned against rote,
mechanical application of the first-filed rule, and instead weigh the first-filed issue in


                                              4
the broader context of the ends of justice. See, e.g., Lockheed Martin Corp. v. L-3

Communications Corp., 405 F.Supp.2d 1381, 1383 (N.D. Ga. 2005) (recognizing that

“first-filed rule should not be mechanically applied”); Barnett v. Alabama, 171

F.Supp.2d 1292, 1296 (S.D.Ala.2001) (“we are mindful that the rule is not meant to be

rigid, mechanical or inflexible, but is to be applied in a manner that best serves the

interests of justice”). Indeed, “[t]he most basic aspect of the first-to-file rule is that it

is discretionary; an ample degree of discretion, appropriate for disciplined and

experienced judges, must be left to the lower courts.” Alltrade, Inc. v. Uniweld

Products, Inc., 946 F.2d 622, 628 (9th Cir. 1991); see also Zide Sport Shop of Ohio,

Inc. v. Ed Tobergte Associates, Inc., 16 Fed. Appx. 433, 434 (6th Cir. 2001) (“District

courts have the discretion to dispense with the first-to-file rule where equity so

demands.”).

       It is not unheard of for a court to disregard the first-to-file rule in a FACTA class

action when—as here—the balance of convenience is tipped in favor of another

jurisdiction. See, e.g., Rosen v. Spirit Airlines, Inc., 152 F. Supp. 3d 1055, 1065 (N.D.

Ill. Jun. 17, 2015) (“…this Court declines to impose the first-filed rule under

circumstances where its application impedes the efficient and consistent resolution of

the Rosen and Legg class actions”). The record here shows that this case, unlike In re
Uber Text Messaging, is well on its way to an efficient and consistent resolution.

Transfer in this instance will serve no purpose other than to impede the efficient

resolution of this case.

       Not surprisingly, Uber avoids disclosing In re Uber Text Messaging is mired in

motion practice as it seeks to force one of the two remaining plaintiffs into arbitration

while seeking to stay the claims of the other one. If fact, Uber doesn’t even disclose the

fact that In re Uber Text Messages has already lost all but two of its plaintiffs including

the original plaintiff, Lucius Manning. As such, it is arguably no longer worth
maintaining the case as a consolidated action in the first place.

                                             5
       After review of the current posture of In re Uber Text Messages, it becomes

clear that Uber is merely seeking to use that case as a vehicle through which to obtain

an immoderate stay in this action, along with any others that might come behind. The

“compelling circumstances” necessary to remove this action from the ambit of the first-

filed rule do not exist. The interests of justice are not and cannot served by observing

the first-filed rule here; therefore, the Court should decline to dismiss, transfer, or stay

this action, based on the discretionary, first-filed rule.

       B.      TRANSFER TO THE NORTHERN DISTRICT OF
               CALIFORNIA IS NOT IN THE INTEREST OF JUSTICE,
               NOR WOULD IT BE MORE CONVENIENT FOR THE
               PARTIES AND WITNESSES.
       1.      Legal Standard

       A matter may be transferred to another district “[f]or the convenience of parties

and witnesses, [and] in the interest of justice.” 28 U.S.C. 1404(a). Courts conduct a

two-prong analysis to review a transfer request. First, the court considers whether the

action could have been filed in the alternate venue originally. Steifel Lab., Inc. v.

Galderma Labs. Inc., 588 F. Supp. 2d 1336, 1338–39 (S.D. Fla. 2008). The second

consideration is whether, on balance, the convenience of the parties and witnesses and

the interest of justice weighs in favor of this Court retaining this case or transferring it

to the Northern District of California. Some of the factors to be considered include:
Plaintiffs' initial choice of forum, convenience of the parties and witnesses, availability

of compulsory process for witnesses, relative ease of access to sources of proof,

location of relative documents, financial ability to bear the cost of the change, public

interest, and all other practical problems that make trial of the case easy, expeditious,

and inexpensive. Mason v. Smithkline Beecham Clinical Laboratories, 146 F. Supp. 2d

1355, 1359 (S.D. Fla. 2001).




                                             6
          2.     The Relevant Factors Weigh in Favors of Denial of the Motion
                 to Transfer.
          Plaintiff concedes the first prong of the transfer analysis. This case could have

been brought originally in the Northern District of California because Uber is

headquartered in San Francisco, California. 28 U.S.C. § 1391(b)(1). However, the

second prong favors denying the motion to transfer.

          (i)    Plaintiff’s Choice of Forum.

          A plaintiff's choice of forum must be afforded considerable deference, where,

as here, the plaintiff has elected to bring suit in the district in which he resides. See

Patel v. Howard Johnson Franchise Systems, 928 F.Supp. 1099, 1101 (M.D.Ala.1996).

And, the plaintiff's choice of forum should not be disturbed unless it is clearly

outweighed by other considerations. Howell v. Tanner, 650 F. 2d 610, 616 (5th Circuit

1981). Of the two remaining plaintiffs in In re Uber Text Messaging, only one, Wanda

Rogers, is a resident of California; in Chula Vista, approximately 500 miles south of

Oakland, where In re Uber Text Messaging is venued. The other, Christopher Ziers,

resides in New Jersey; about as far from California as one can get. The original plaintiff,

Lucius Manning, isn’t even involved anymore; he dismissed his claim. Finally, Uber

has caused injury to a Florida resident through its acts that took place in this state , a

state that Uber also conducts substantial business in 2. Transferring this case to Northern
District of California would merely shift inconvenience from Uber—who resides in San

Francisco—to Plaintiff, who, like Rogers and Ziers, resides far outside the Northern

District of California. Based upon the foregoing, Plaintiff’s choice of forum should not

be overruled.

          (ii)   Convenience of Defendant.

          Naturally, Uber wants to litigate this case in the Northern District of California;

its headquarters are located in San Francisco. However, where a transfer “merely shifts


2
    https://www.uber.com/info/florida/ (Last Accessed: March 20, 2019).
                                               7
the inconvenience from one party to another, Plaintiff's choice of forum should

remain.” Eye Care International, Inc. v. Underhill, 119 F.Supp.2d 1313, 1319

(M.D.Fla.2000). With one Plaintiff in In re Uber Text Messaging residing a stones-

throw from the Mexican border (far from San Francisco), and the other more than 3000

miles away in New Jersey, Uber has no other reason for wanting to litigate in the

Northern District of California other than for its own convenience. Uber has already

assembled its defense team in the Middle District of Florida. There are no indications

that litigation in Florida would be substantially more inconvenient for Defendant than

litigation in California would be for Plaintiff. Accordingly, this factor weighs in favor

of maintaining venue in the Middle District of Florida.

       (iii)   Convenience and Availability of Witnesses.

       Without identifying any of them, Uber claims, “the majority of the witnesses

are not located in this district. Indeed, the proposed class in the In re Uber Text

Messaging “purports to include members throughout the country.” Uber claims that it

is not aware of any non-party witnesses residing in the Middle District of Florida. But,

at the same time, Uber fails to identify any non-party witnesses who reside anywhere

else. On thing is certain, however. No plaintiff resides in the Northern District of

California and everyone involved in this action, other than Uber, will suffer
inconvenience if forced to continue to litigate in the Northern District of California.

       (iv)    Location and Availability of Evidence.

       While the location of evidence is generally a relevant factor in the § 1404(a)

analysis, the location of documentary evidence is a minor consideration. Documents

may easily be sent by mail, copied or even faxed to a remote location. Picker Intern.,

Inc. v. Travelers Indem. Co., 35 F. Supp. 2d 570 (N.D. Ohio 1998). Moreover, today,

the majority of documents and records are stored electronically and can therefore be

easily transferred, or can be readily converted into electronic form. See Blanken v.
Kentucky Highlands Investment Corporation, No. 4: 14-cv-00428 (M.D. Pa. Oct. 7,

                                            8
2014). It is highly likely that almost all of the evidence in this case is stored

electronically and will likely be produced in an electronic form. Thus, the transfer of

this case will do nothing to make access to sources of proof any more convenient for

the parties.

       (v)     The Interests of Justice.

       As for the interests of justice, the court looks at the same factors that have been

traditionally used in applying the doctrine of forum non conveniens. Moore v.

McKibbon Bros., Inc., 41 F. Supp. 2d 1350, 1357 (N.D. Ga. 1998). Although the court

may exercise much discretion in this area, the Supreme Court has outlined several

criteria to consider including access to evidence, availability of witnesses, the cost of

obtaining witnesses, the possibility of a jury view, "and all other practical problems

that make trial of a case easy, expeditious and inexpensive." Id. (citing Gulf Oil Corp.

v. Gilbert, 330 U.S. 501, 508, 67 S.Ct. 839, 91 L.Ed. 1055 (1947).

       Uber argues that transfer to the Middle District of Florida will, among other

things, avoid duplicative litigation. However, the only thing this case has in common

with In re Uber Text Messaging is that both plaintiffs have filed a complaint. Uber has

spent the past ten (10) months in California deploying procedural roadblocks and

shedding plaintiffs through ancillary motions.3 On the other hand, in this case, Uber has
filed an answer and affirmative defenses, scheduled mediation, and by now, should be

in the process of preparing to respond to the Court’s interrogatories and production of

documents. No one’s interests but Ubers would be served by transferring this case to

the Northern District of California.

       Finally, Uber suggests that “with both cases in California, Judge Gilliam would

be able to manage the actions in order to avoid duplicative discovery, motion practice,

3
  Recall that Uber has alleged that 4 of the 5 named Plaintiffs in In re Uber Text
Messaging are subject to arbitration. All but 2 have already dismissed their claims. And
the remaining Plaintiff (who might actually have a valid claim against Uber) resides in
a different district and was not even involved in the initial action.
                                            9
and unnecessary costs.” It is worth pointing out that the Court is imminently able to do

the same, and more. Indeed, more has been done here to manage this action and avoid

unnecessary costs in only two (2) months than has been accomplished in California in

nearly a year. It is not a stretch to imaging that this case could reach its conclusion even

before the threshold issue of arbitrability is settled in California.

        C.         A STAY IS NOT APPROPRIATE
        Lastly, Uber argues that “if the Court declines to dismiss or transfer this action,

the Court should stay the case pending resolution of In re Uber Text to preserve the

Court’s and the parties’ resources and to avoid inconsistent rulings in two nearly

identical cases. This is an interesting claim because the Federal Rules of Civil

Procedure “should be construed, administered, and employed by the court and the

parties to secure the just, speedy, and inexpensive determination of every action and

proceeding.” Fed. R. Civ. P. 1. A side-by-side comparison of the two cases reveals that

it is this case, not In re Uber Text Messaging that is pursuing a “just, speedy, and

inexpensive” determination of the action. Uber has pared the Northern District of

California case down to two out-of-district plaintiffs (who weren’t even involved in the

initial action).

        In reality, Uber has already achieved a de facto stay in that case by arguing that
Plaintiff Ziers’ claims are subject to arbitration. It defies common sense to argue that

in order to secure the just, speedy, and inexpensive determination of this case, it should

be transferred into another district, into another case which, for all intents and purposes,

is already immersed in a de facto immoderate stay. Just as this case should not be

dismissed or transferred, it should not be stayed.

                                     CONCLUSION

        In conclusion, while Uber has attempted to cobble together several reasons why

this litigation would be more properly conducted in California, it has not carried the
burden of showing that the preference for Plaintiff’s choice of forum is “clearly

                                             10
outweighed” by other considerations. It is abundantly clear that it is not. Accordingly,

Defendant’s motion should be denied in its entirety.
Date: March 22, 2019

                                             Respectfully submitted,


                                             /s/ Scott D. Owens
                                             Scott D. Owens, Esq.
                                             Scott D. Owens, P.A.
                                             3800 S. Ocean Dr., Ste. 235
                                             Hollywood, FL 33019
                                             Tel: 954-589-0588
                                             Fax: 954-337-0666
                                             scott@scottdowens.com
                                             Leo W. Desmond, Esq.
                                             Desmond Law Firm, P.C.
                                             5070 Highway A1A. Suite D
                                             Vero Beach, FL 32963
                                             Tel: 772-231-9600
                                             Fax: 772-231-0300
                                             lwd@desmondlaw.com


                           CERTIFICATE OF SERVICE

I hereby certify that on March 22, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing is being
served this date via U.S. mail and/or some other authorized manner for those counsel
or parties, if any, who are not authorized to receive electronically Notices of Electronic
Filing.


                                     By: s/ Scott D. Owens
                                        Scott D. Owens, Esq.




                                           11
